Citation Nr: 1020668	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  10-01 638	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than April 5, 
2007 for an award of a 70 percent evaluation for service-
connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 5, 
2007 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1942 to 
November 1945 and from July 1946 to July 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Cleveland, 
Ohio and Chicago, Illinois.

(The issue of entitlement to an effective date earlier than 
April 5, 2007 for the award of TDIU is addressed in the 
remand portion of the decision below.)  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Throughout the pendency of the Veteran's claim, the symptoms 
of the Veteran's service-connected PTSD were generally 
consistent, consisting of:  chronic sleep impairment 
demonstrated by nightmares related to his time in the Marine 
Corps; anxiety demonstrated by exaggerated startle response 
and problems with irritability; suspiciousness demonstrated 
by avoidance of events or stimulus that remind him of his 
wartime experiences; depressed mood; and mild memory loss; 
however, the Veteran is generally functioning well with 
routine behavior, self care, and normal conversation.


CONCLUSION OF LAW

The assignment of an effective date of August 26, 2003 for an 
award of a 70 percent evaluation for service-connected PTSD 
is warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.115, 3.159, 3.160, 3.400, 3.385, 
4.130 (Diagnostic Code 9411) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim for an earlier 
effective date for the award of a 70 percent evaluation for 
service-connected PTSD has been accomplished.  Through a 
September 2003 notice letter, the RO notified the Veteran of 
the information and evidence needed to substantiate his 
claim.  By a March 2006 notice letter, the RO provided the 
general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Additionally, once the Veteran disagrees 
with an initial determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the issuances of rating decisions and 
statements of the case, which were done in this case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2009); Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary.

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue of an earlier effective date for the award of a 
70 percent evaluation for service-connected PTSD.  The 
Veteran's service treatment records (STRs) and personnel 
records have been obtained and associated with the claims 
file.  The Veteran identified a Dr. L. as his treatment 
provider.  Available records from that treatment provider 
were obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in May 2004 and November 2008, the Veteran was 
afforded VA examinations, the reports of which are of record.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

On August 26, 2003, the Veteran filed a claim of, inter alia, 
service connection for PTSD.  By a March 2005 rating decision 
from the RO in Chicago, Illinois, the Veteran was granted 
service connection for anxiety disorder and assigned a 
30 percent disability rating with an effective date of 
September 2, 2003.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (a claim of service connection for PTSD encompasses a 
claim of service connection for other psychiatric disability 
no matter how it is diagnosed).  By a February 2007 rating 
decision from the RO in Chicago, Illinois, the effective date 
for the Veteran's service-connected psychiatric disability 
was changed to August 26, 2003-the date of the Veteran's 
original claim.  By a January 2009 rating decision from the 
RO in Chicago, Illinois, the diagnosis of the Veteran's 
service-connected psychiatric disability was changed to PTSD 
and assigned a 70 percent disability rating effective April 
5, 2007.  See 38 C.F.R. §§ 4.13, 4.125(b) (2009).  In an 
August 2009 statement, the Veteran contends that, because he 
was awarded service-connection for a psychiatric disability 
effective August 26, 2003, the award of a 70 percent 
evaluation for service-connected PTSD should also be August 
26, 2003.

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§  5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).  
An exception to that rule provides that the effective date of 
an award of an increase shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997).  Thus, when addressing the effective date for an 
award of increased compensation, the Board must determine 
when a claim for increased compensation was received and when 
a factually ascertainable increase in disability occurred.  
With respect to the first of these determinations, the Board 
notes that once a formal claim for VA benefits has been 
filed, a subsequent informal request for increase will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2009).  
Generally, the informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

Here, the effective date for the award of a 70 percent rating 
for service-connected PTSD is based on a psychiatric 
evaluation from a Dr. L. dated on April 5, 2007.  The RO 
determined that a factually ascertainable increase in the 
Veteran's psychiatric disability was demonstrated by the 
April 5, 2007 examination report.  (Additionally, the RO 
determined that the April 5, 2007 examination report 
indicated that the Veteran did not, in fact, have anxiety 
disorder, but did, in fact, have PTSD.)  Thus, the issue 
before the Board is whether the evidence of record includes 
evidence that a factually ascertainable increase in the 
Veteran's psychiatric disability existed prior to April 5, 
2007.

For VA compensation purposes, anxiety disorder and PTSD are 
both evaluated under the general rating formula for mental 
disorders.  A 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
settings); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Finally, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and/or recent events).  38 
C.F.R. § 4.130 (2009).

The only medical evidence of record dated prior to April 5, 
2007 is a May 2004 VA examination report undertaken in 
connection with the Veteran's initial claim of service 
connection.  At the examination, the examiner reviewed the 
claims file, took a detailed history from the Veteran, and 
examined the Veteran.  The examiner noted that, although the 
Veteran denied difficulty with sleeping, the Veteran did 
report difficulty with nightmares related to his time in the 
Marine Corps.  In addition, the examiner noted that, although 
the Veteran denied symptoms of hyperarousal, the Veteran did 
have an exaggerated startle response and problems with 
irritability.  At the examination, the Veteran reported 
avoidance of events or stimulus that remind him of his 
wartime experiences and problems with depression and 
concentration related to his psychiatric disability.  The 
Veteran demonstrated no difficulty with personal hygiene, 
normal speech, and logical, coherent, and relevant thought 
processes and he denied suicidal or homicidal ideations and 
obsessive, compulsive, or psychotic symptoms at the 
examination.  The examiner characterized the Veteran as 
having a depressed mood with an appropriate affect, a mildly 
limited memory capability with moderate limitations in 
attention and concentration, good impulse control, and fair 
insight and judgment.  The examiner diagnosed the Veteran 
with anxiety disorder not otherwise specified (NOS) 
concluding that, "[t]he Veteran shows some symptoms of post-
traumatic stress [dis]order and having experienced the trauma 
of combat. . . .  However his condition does not fully meet 
the criteria of DSM-IV for PTSD and therefore diagnosis of 
anxiety disorder NOS is made."  The examiner also concluded 
that the Veteran's psychological symptoms were directly 
related to his wartime experiences.

The Board notes that a global assessment of functioning (GAF) 
score of 65 was assigned at the May 2004 examination.  This 
score represents some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Revised.  (DSM-IV)  

However, the Board notes that, in the April 5, 2007 
psychiatric evaluation, Dr. L. noted that:

[The Veteran] has a psychiatric diagnosis 
and injury directly related to his 
service in WWII.  This condition has been 
persistent and can be retroactively dated 
both as an acute and chronic condition 
throughout the period from 1944 to the 
present.  This condition is significant 
and if he were younger in a working 
situation this would account for a 
disability . . . of the person as a 
whole.

Additionally, in a November 2008 VA examination, the examiner 
opined:

It is this provider's opinion that he 
Veteran currently meets criteria for Post 
Traumatic Stress Disorder, and very 
likely met it back in 2004 as he had the 
symptoms. . . .  In 2004, [the Veteran] 
did endorse the reexperiencing of [his 
wartime experiences] though nightmares 
and intrusive thoughts, symptoms of 
arousal (irritability), as well as 
avoidance symptoms.  It is this 
provider's opinion that the criteria were 
likely met, and [the Veteran] currently 
meets criteria. . . .  It is this 
provider's opinion that the Anxiety 
Disorder Not Otherwise Specified could 
have been more accurately diagnosed as 
Post Traumatic Stress Disorder initially 
in 2004.

Significantly, the Board notes that, at the November 2008 VA 
examination, the Veteran was accompanied by a friend who 
reported to the examiner that the Veteran reports more 
frequent and more severe symptoms to him than to the 
examiner.  A GAF score of 55 was assigned at the November 
2008 examination.  This score represents serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Revised.  (DSM-IV)

Based on the totality of the evidence, the Board finds that 
the May 2004 VA examination report fails to provide an 
accurate assessment of the severity of the Veteran's 
psychiatric disability.  The Board finds that the November 
2008 VA examination report provides a more accurate 
assessment of the Veteran's disability and presents evidence 
that the Veteran's disability has been consistent throughout 
the entire claim period.  Therefore, the Board finds that the 
assignment of an effective date of August 26, 2003 for an 
award of a 70 percent evaluation for service-connected PTSD 
is warranted.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).

A 100 percent rating is not warranted because the Veteran has 
not demonstrated:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent ability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130 (Diagnostic Code 9411).  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against a claim for an 
initial rating in excess of 70 percent, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The assignment of an effective date of August 26, 2003 for an 
award of a 70 percent evaluation for service-connected PTSD 
is granted, subject to the laws and regulations governing 
payment of monetary benefits.


REMAND

On August 26, 2003, the Veteran also filed a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).

A total disability rating based on individual unemployability 
due to service-connected disability (TDIU) may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2009).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).



By a July 2009 rating decision from the RO in Cleveland, 
Ohio, the Veteran was granted TDIU effective April 5, 2007-
the effective date of a 70 percent disability rating for the 
Veteran's service-connected PTSD, as discussed above.  In 
light of the decision herein, the RO should reconsider this 
claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claims file to a 
VA medical provider to obtain an opinion 
as to whether, prior to April 5, 2007, 
the Veteran's service-connected 
psychiatric disability made him unable to 
secure or follow substantially gainful 
employment.  The opinion should take into 
account the Veteran's employment history, 
and his educational and vocational 
attainment.  If the examiner determines 
that the Veteran was unable to secure or 
follow substantially gainful employment 
prior to April 5, 2007, the examiner 
should speculate as to the date at which 
the Veteran was unable to secure or 
follow substantially gainful employment.  
(The Board recognizes that a certain 
degree of conjecture is required to 
arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if a certain degree of 
conjecture based on medical principles 
and expertise is required to do so.)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of entitlement to an 
effective date earlier than April 5, 2007 
for the award TDIU.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


